In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2211
WESTERN ILLINOIS SERVICE COORDINATION, et al.,
                                     Plaintiffs-Appellants,
                                 v.

ILLINOIS DEPARTMENT OF HUMAN SERVICES, et al.,
                                    Defendants-Appellees,

                                 v.

PRAIRIELAND SERVICE COORDINATION, INC., et al.,
                          Intervening Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
             No. 3:19-cv-3127 — Richard Mills, Judge.
                     ____________________

  ARGUED SEPTEMBER 25, 2019 — DECIDED OCTOBER 23, 2019
                ____________________

   Before FLAUM, SYKES, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Circumstances often change as
time passes. And changed circumstances can have conse-
quences in litigation. This appeal presents a good example.
Our review is limited to the denial of a preliminary injunction,
2                                                   No. 19-2211

which sought to prevent an event—the shift in the award of
state contracts for the provision of case management services
as part of Illinois’s Medicaid program. That transition oc-
curred on July 1, 2019. During oral argument, the plaintiﬀs—
parties to the former contracts—acknowledged that it would
be too disruptive to rewind the clock by somehow attempting
to reinstate those contracts. So, too, did they confirm that they
now seek diﬀerent forms of relief. In these circumstances, the
present appeal is moot, so we dismiss it and remand for fur-
ther proceedings.
                                I
                               A
    The contracts at issue relate to Illinois’s administration of
its Medicaid program. The Medicaid statute establishes a sys-
tem through which the federal government provides financial
assistance to states to furnish medical care to low-income in-
dividuals. To receive funds, states must comply with various
requirements, which the federal government oversees
through a division of the U.S. Department of Health and Hu-
man Services. Today all 50 states participate in Medicaid,
which provides medical coverage for over 65 million people
nationwide.
    The Medicaid program allows states to provide certain
home-based services to participants. States do so by choosing
to participate in what is known as the Home and Community
Based, or HCBS, waiver program. See 42 U.S.C. § 1396n(c).
The program is considered a waiver program because, when
a state’s application is approved, the federal government
waives certain Medicaid requirements that would otherwise
apply. See Steimel v. Wernert, 823 F.3d 902, 906–07 (7th Cir.
No. 19-2211                                                   3

2016) (explaining the rationale behind HCBS waivers in
greater detail). Most significantly, waivers eliminate the re-
quirement that services be provided in an institution. They
also do away with some of Medicaid’s uniformity rules, al-
lowing states to target specific geographic areas or certain
groups of people at risk of institutionalization. See 42 U.S.C.
§ 1396n(c)(3).
   Illinois currently operates nine waivers, including one for
adults with developmental disabilities overseen by the Divi-
sion of Developmental Disabilities within the Illinois Depart-
ment of Human Services. Under this waiver, Illinois contracts
with non-profit organizations to provide case management
services for adults with developmental disabilities receiving
home- and community-based services as part of Medicaid.
Organizations that provide these case management services
are known as Independent Service Coordination agencies,
sometimes shorthanded ISCs.
    In the past, Illinois had contracted with 17 ISCs, which op-
erated in as many regions throughout the state. Illinois
awarded the contracts through a noncompetitive, annual re-
newal process. The three plaintiﬀ agencies before us had re-
ceived contracts and provided case management services to
Medicaid participants for at least 25 years. This all changed
when, in September 2018, the state announced a new compet-
itive bidding process for the contracts that would begin on
July 1, 2019. The plaintiﬀ agencies submitted bids but learned
on January 2 that their existing contracts would not be re-
newed. The new contracts went into eﬀect on July 1, and ad-
ministrative services are now being provided by eight agen-
cies operating in 12 regions across Illinois.
4                                                    No. 19-2211

                                B
    The three plaintiﬀ agencies and three individual plain-
tiﬀs—their former clients—filed suit on May 16, 2019. Invok-
ing 42 U.S.C. § 1983, they allege a violation of the Medicaid
Act, contending that they, as ISCs, are covered by Medicaid’s
free-choice-of-provider provision, which requires that Medi-
caid recipients be allowed to select any qualified provider for
their services. See 42 U.S.C. § 1396a(a)(23); see also Planned
Parenthood of Indiana, Inc. v. Comm’r of Ind. State Dept. Health,
699 F.3d 962, 978 (7th Cir. 2012) (explaining the operation of
Medicaid’s free-choice-of-provider provision). The plaintiﬀs’
position is straightforward: Illinois’s awarding of the new
contracts to new ISCs meant that the adults with developmen-
tal disabilities who were receiving case management services
would no longer be able to choose their ISC and instead
would have to transition to one of the new contract recipients.
The plaintiﬀs, in short, see Illinois’s switch to a competitive
bidding process as unlawfully blocking their freedom to
choose a provider of case management services. Alongside
their Medicaid claim, the plaintiﬀs also brought claims under
Illinois administrative law.
    On June 5, 2019, knowing the new contracts were set to go
into eﬀect in less than 30 days, the plaintiﬀs sought a prelim-
inary injunction. They wanted to prevent the new contracts
from taking eﬀect on July 1 and instead leave all existing con-
tracts in place. The district court denied the plaintiﬀs’ motion
on June 25, concluding that they were unlikely to succeed on
the merits of either their federal or state claims. The court rea-
soned that, as providers of administrative services but not
medical services, ISCs like the plaintiﬀs were not “qualified
providers” within the meaning of the Medicaid statute and
No. 19-2211                                                    5

therefore were not covered by the enactment’s free-choice-of-
provider provision. In so concluding, however, the court rec-
ognized that the implementation of the new contracts would
cause irreparable harm to both the plaintiﬀ agencies and indi-
vidual plaintiﬀs, who would lose all or most of their funding
and be forced to switch case managers.
    The plaintiﬀs appealed the denial of the preliminary in-
junction that same day. Four days later, on June 27, the plain-
tiﬀs filed a motion for emergency injunctive relief pending ap-
peal in this court. We denied that motion on June 28, and the
new contracts went into eﬀect as scheduled on July 1.
                               II
                               A
    We put the appeal on our fall calendar and heard oral ar-
gument on September 25. During oral argument, we asked
what relief plaintiﬀs were seeking now that the new contracts
had taken eﬀect. Plaintiﬀs’ counsel responded by explaining
that the former agencies were not asking us to vacate the new
contracts and reinstate the old agreements. To her credit,
plaintiﬀs’ counsel candidly acknowledged that reversing
course at this point this would be too disruptive, particularly
to the Medicaid participants with developmental disabilities
who receive case management services. While we are not cer-
tain what injunctive relief the plaintiﬀs now desire, it is clear
that the passage of time and the new contracts taking eﬀect
have caused plaintiﬀs to revisit their prior request for prelim-
inary injunctive relief. Indeed, plaintiﬀs’ counsel made plain
during oral argument that her clients are not seeking outright
reversal of the district court’s decision denying the prelimi-
nary injunction.
6                                                   No. 19-2211

    For their part, defendants represented that the new con-
tracts went into eﬀect on July 1 as planned. We also learned
that the intervenors—two of the new agencies presently un-
der contract—have hired many of the same case managers
who had been employed by the previous agencies. While
there have likely been some bumps along the road, nothing in
the record before us or conveyed at oral argument suggests
any material issues or shortcomings in the new agencies’ im-
plementation of case management services for the individuals
covered under this Medicaid program.
                               B
    The parties’ briefing understandably focused on the mer-
its issue of whether the plaintiﬀ ISCs constituted qualified
providers and thus were covered by Medicaid’s free-choice-
of-provider provision. But with the plaintiﬀs no longer chal-
lenging the denial of their preliminary injunction, we do not
have to decide that question. We can avoid tracing the statu-
tory interpretation of “qualified providers” or determining
what kinds of services the plaintiﬀ agencies provide. The pas-
sage of time has rendered the issue—embodied entirely as it
is in the district court’s denial of the plaintiﬀs’ request for a
preliminary injunction—moot.
    Mootness roots itself in Article III’s case or controversy
limitation, leaving us “without power to decide questions that
cannot aﬀect the rights of litigants in the case before [us].”
North Carolina v. Rice, 404 U.S. 244, 246 (1971). By its terms,
this appeal extends no further than the plaintiﬀs’ challenge to
the district court’s denial of their request for preliminary in-
junctive relief to stop the new contracts from taking eﬀect. Not
only has that event occurred, the plaintiﬀs have made clear
that they are not asking us to unwind it. They acknowledge it
No. 19-2211                                                     7

would be diﬃcult and likely even more harmful to their cli-
ents to change course once again, particularly in the absence
of evidence showing that any of the new ISCs have dropped
the ball in their provision of case management services.
     We are without jurisdiction to go further. This appeal is
moot. The proper course, then, is to dismiss the appeal and
allow the case to return to the district court, where plaintiﬀs,
if they so choose, will be free to continue to litigate the merits
of their claims and where management of next steps will re-
main in the sound discretion of the district court. See Gjertsen
v. Bd. of Election Comm’rs of City of Chi., 751 F.2d 199, 202 (7th
Cir. 1984) (explaining that when a preliminary injunction un-
der appeal has become moot but the case itself has not, “the
usual practice is just to dismiss the appeal as moot and not
vacate the order appealed from”).
   In these circumstances, then, we DISMISS the appeal.